Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits upon the ground he lost his employment due to misconduct in connection therewith. The conduct of claimant, after repeated warnings with respect thereto, rises to the level of misconduct as contemplated in Matter of James (Levine) (34 NY2d 491). The finding is supported by substantial evidence and, since it is a factual determination made by the board, it must be affirmed (Matter of Lester [Catherwood], 30 AD2d 1025). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.